TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 1, 2017



                                      NO. 03-17-00559-CV


                                         I. R., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final decree of termination signed by the trial court on

August 24, 2017. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s final decree of termination. Therefore, the Court

affirms the trial court’s final decree of termination. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.